



Exhibit 10.66
Mylan N.V.
One-Time Special Five-Year Performance-Based
Realizable Value Incentive Program


Performance-Based Restricted Stock Unit Award Agreement
Mylan N.V. (the “Company”) hereby grants to [●] (the “Participant”), effective
as of [●] (the “Grant Date”), the performance-based restricted stock unit award
(the “Performance RSUs”) as set forth in this Award Agreement. The Performance
RSUs are subject to the terms and conditions set forth in this Award Agreement
and in the Company’s 2003 Long-Term Incentive Plan, as amended (the “Plan”). In
the event of any inconsistency between the terms of this Award Agreement and the
terms of the Plan, the terms of the Plan shall govern except to the extent
specifically set forth herein. Capitalized terms used but not defined in this
Award Agreement (including Exhibit A hereto) shall have the meanings ascribed to
them in the Plan. Notwithstanding the foregoing, the Performance RSUs shall be
subject to any term of any employment agreement between the Company (or any
Subsidiary) and the Participant that specifically references this Award
Agreement (but, for the avoidance of doubt, shall not be subject to any other
terms in such agreement or in any other individual agreement (including a
Transition and Succession Agreement)).
1.    Certain Terms of the Performance RSUs.
Target Number of Performance RSUs:
[●]
Final Vesting Date:
Date the Committee Certifies the Performance Multiplier Following the End of the
Performance Period

2.    Grant. The Performance RSUs entitle the Participant, subject to the terms
and conditions hereof (including Sections 6 and 7 of this Award Agreement), to
receive from the Company after the Final Vesting Date a number of ordinary
shares of the Company (“Ordinary Shares”) equal to (i) the Target Number of
Performance RSUs multiplied by (ii) the Performance Multiplier (as defined in
Exhibit A) (the “End of Performance Period Earned Shares”). The Committee shall
certify the Performance Multiplier as soon as practicable after the end of the
Performance Period (but in no event later than March 15, 2019). As soon as
practicable (but no later than 10 days) following the Final Vesting Date (and in
no event later than March 15, 2019), the Company shall issue or transfer the End
of Performance Period Earned Shares to the Participant, which shares shall not
be subject to any further vesting requirements (including the Service Vesting
Condition in Section 6 of this Award Agreement). The Company shall evidence the
Ordinary Shares by book entry. No fractional Ordinary Shares shall be issued or
delivered. Fractional Ordinary Shares shall be paid to the Participant in cash.
Any Performance RSUs that are not vested after giving effect to this Section 2
on the Final







--------------------------------------------------------------------------------

2


Vesting Date shall be forfeited and shall not be eligible to vest under any
other section of this Award Agreement.
3.    RESERVED
4.    Change in Control. In the event of a Change in Control of the Company, a
number of Performance RSUs equal to the Target Number of Performance RSUs shall,
subject to Sections 6 and 7 of this Award Agreement, become immediately vested
(the “CIC Earned Shares”). As soon as practicable (but no later than 10 days)
following a Change in Control of the Company, the Company shall issue or
transfer the CIC Earned Shares to the Participant (or, as determined by the
Committee, such other consideration paid for such number of Ordinary Shares in
the Change in Control). No fractional Ordinary Shares shall be issued or
delivered. Fractional Ordinary Shares shall be paid to the Participant in cash.
Any Performance RSUs that are not vested after giving effect to this Section 4
on the date of a Change in Control of the Company shall be forfeited and shall
not be eligible to vest under any other section of this Award Agreement.
5.    No Other Vesting or Settlement. Subject to any provision to the contrary
in the Participant’s employment agreement that specifically references this
Award Agreement (but, for the avoidance of doubt, without giving effect to any
other provision in such agreement or in any other individual agreement
(including a Transition and Succession Agreement)), the Performance RSUs shall
not be vested or settled except as provided in Section 2 or 4 of this Award
Agreement.
6.    Service Vesting Condition. Notwithstanding any provisions to the contrary
in the Plan, but subject to any provision in the Participant’s employment
agreement that specifically references this Award Agreement (but, for the
avoidance of doubt, without giving effect to any other provision in such
agreement or in any other individual agreement (including a Transition and
Succession Agreement)), the vesting of the Performance RSUs shall be subject to
the Participant’s continued employment with the Company or its Subsidiaries
through (i) in the case of settlement pursuant to Section 2 of this Award
Agreement, December 31, 2018 and (ii) in the case of settlement pursuant to
Section 4 of this Award Agreement, the date of the applicable Change in Control
(the “Service Vesting Condition”).
7.    Expiration and Forfeiture. Any Performance RSUs that are not vested
pursuant to Section 2 or 4 of this Award Agreement shall be forfeited on the
Final Vesting Date. Subject to any provision to the contrary in the
Participant’s employment agreement that specifically references this Award
Agreement (but, for the avoidance of doubt, without giving effect to any other
provision in such agreement or in any other individual agreement (including a
Transition and Succession Agreement)), and notwithstanding anything to the
contrary in the Plan, in the event the Participant’s employment with the Company
or its Subsidiaries terminates for any reason at a time when any outstanding
Performance RSUs are unvested, such Performance RSUs shall be immediately
forfeited, unless otherwise determined by the Company in its sole discretion.







--------------------------------------------------------------------------------

3


8.    Rights as Shareholder. The Participant shall have no rights as a
shareholder with respect to the Ordinary Shares covered by the Performance RSUs
until the Participant shall become the holder of record with respect to any such
Ordinary Shares.
9.    Nontransferability. The Performance RSUs may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated (“Transfer”), other
than by will or by the laws of descent and distribution, except as provided in
the Plan. If any prohibited Transfer, whether voluntary or involuntary, of the
Performance RSUs is attempted to be made, or if any attachment, execution,
garnishment, or lien shall be attempted to be issued against or placed upon the
Performance RSUs, the Participant’s right to such Performance RSUs shall be
immediately forfeited to the Company, and this Award Agreement shall be null and
void.
10.    Requirements of Law. The granting of the Performance RSUs and the
issuance of Ordinary Shares under the Plan shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. The Performance RSUs shall
be null and void to the extent the grant of the Performance RSUs or settlement
thereof is prohibited under the laws of the country of the Participant’s
residence.
11.    Administration. This Award Agreement and the Participant’s rights
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan, as well as to any
provision in the Participant’s employment agreement that specifically references
this Award Agreement (but, for the avoidance of doubt, shall not be subject to
any other provisions in such agreement or in any other individual agreement
(including a Transition and Succession Agreement)). It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Award Agreement, all of which shall be binding upon the Participant.
12.    Continuation of Employment. This Award Agreement shall not confer upon
the Participant any right to continuation of employment by the Company or any of
its Affiliates, nor shall this Award Agreement interfere in any way with any
right of the Company or any of its Subsidiaries to terminate the Participant’s
employment at any time.
13.    Plan; Prospectus and Related Documents; Electronic Delivery.
(a)    A copy of the Plan will be furnished upon written or oral request made to
the Director, Global Executive Compensation, Mylan N.V., 1000 Mylan Boulevard,
Canonsburg, PA 15317, or at [●].
(b)    As required by applicable securities laws, the Company is delivering to
the Participant a prospectus in connection with this Award, which delivery is
being made electronically. The Participant can access the prospectus on the
Merrill Lynch intranet system. A paper copy of the prospectus may also be
obtained without







--------------------------------------------------------------------------------

4


charge by contacting the Human Relations Department at the address or telephone
number listed above. By executing this Award Agreement, the Participant shall be
deemed to have consented to receive the prospectus electronically.
(c)    By executing this Award Agreement, the Participant agrees and consents,
to the fullest extent permitted by law, in lieu of receiving documents in paper
format to accept electronic delivery of any documents that the Company may be
required to deliver in connection with the Performance RSUs and any other Awards
granted to the Participant under the Plan. Electronic delivery of a document may
be via a Company e-mail or by reference to a location on a Company intranet or
internet site to which the Participant has access.
14.    Amendment, Modification, Suspension, and Termination. The Board of
Directors shall have the right at any time in its sole discretion, subject to
certain restrictions, to alter, amend, modify, suspend, or terminate the Plan in
whole or in part, and the Committee shall have the right at any time in its sole
discretion to alter, amend, modify, suspend or terminate the terms and
conditions of any Award; provided, however, that no such action shall adversely
affect in any material way the Participant’s Award without the Participant’s
written consent.
15.    Applicable Law. The validity, construction, interpretation, and
enforceability of this Award Agreement shall be determined and governed by the
laws of the Commonwealth of Pennsylvania without giving effect to the principles
of conflicts of law, subject to any provision to the contrary in the
Participant’s employment agreement that specifically references this Award
Agreement (but, for the avoidance of doubt, without giving effect to any other
provision in such agreement or in any other individual agreement (including a
Transition and Succession Agreement)).
16.    Entire Agreement. Except as set forth in Section 17 of this Award
Agreement, this Award Agreement, the Plan, any provision of the Participant’s
employment agreement that specifically references this Award Agreement (but, for
the avoidance of doubt, without giving effect to any other provision in such
agreement or in any other individual agreement (including a Transition and
Succession Agreement) and the rules and procedures adopted by the Committee
contain all of the provisions applicable to the Performance RSUs and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the Participant.
17.    Compensation Recoupment Policy. Notwithstanding Section 16 of this Award
Agreement, the Performance RSUs and Ordinary Shares delivered or issued upon
settlement of the Performance RSUs shall be subject to any compensation
recoupment policy of the Company that is applicable by its terms to the
Participant and to Awards of this type as of the Grant Date.
18.    Section 409A of the Code. The delivery of Ordinary Shares pursuant to
this Award Agreement is intended to comply with Section 409A of the Code, and
this Award Agreement shall be interpreted, operated and administered consistent
with this intent. Notwithstanding the preceding, the Company makes no
representations







--------------------------------------------------------------------------------

5


concerning the tax consequences of this Award Agreement under Section 409A of
the Code or any other federal, state, local, foreign or other taxes. Tax
consequences will depend, in part, upon the application of the relevant tax law
to the relevant facts and circumstances. The Participant should consult a
competent and independent tax advisor regarding the tax consequences of this
Award Agreement.
19.    Limitation of Liability. The Participant agrees that any liability of the
officers, the Committee and the Board of Directors of the Company to the
Participant under this Award Agreement shall be limited to those actions or
failure to take action which constitute self dealing, willful misconduct or
recklessness.
20.    Dutch Payment Obligation. Upon the issuance of Ordinary Shares, the
Participant shall be obligated under Dutch law to pay to the Company the nominal
value of EUR 0.01 per Share (the “Dutch Payment Obligation”). The Company hereby
grants the Participant the right to receive an equivalent payment from the
Company and shall set-off the Dutch Payment Obligation against the right to such
payment (resulting in a net payment of zero (0)). The Participant’s right to a
payment from the Company cannot be used for any purpose other than as described
above and cannot be assigned, transferred, pledged or sold. The Company shall
also be entitled to satisfy the Dutch Payment Obligation in any other manner
permitted under Dutch law (including by charging such amount against the
Company’s reserves).
21.    Agreement to Participate. By executing this Award Agreement, the
Participant agrees to participate in the Plan, be subject to the provisions of
this Award Agreement and to abide by all of the governing terms and provisions
of the Plan and this Award Agreement , subject to any provision in the
Participant’s employment agreement that specifically references this Award
Agreement (but, for the avoidance of doubt, excluding any other provision in
such agreement or in any other individual agreement (including a Transition and
Succession Agreement)). Additionally, by executing this Award Agreement, the
Participant acknowledges that he or she has reviewed the Plan and this Award
Agreement, and he or she fully understands all of the rights under the Plan and
this Award Agreement, the Company’s remedies if the Participant violates the
terms of this Award Agreement, and all of the terms and conditions which may
limit the Participant’s eligibility to retain and receive the Performance RSUs
and/or Ordinary Shares issued pursuant to the Plan and this Award Agreement,
subject to any provision in the Participant’s employment agreement that
specifically references this Award Agreement (but, for the avoidance of doubt,
excluding any other provision in such agreement or in any other individual
agreement (including a Transition and Succession Agreement)).
Please refer any questions regarding the Performance RSUs to the Director,
Global Executive Compensation, Mylan N.V., 1000 Mylan Boulevard, Canonsburg, PA
15317, or at (724) 514-1533.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]







--------------------------------------------------------------------------------






This Award Agreement is executed on behalf of the Company and the Participant,
effective as of the Grant Date set forth above.




 
[Signatory on Behalf of the Company]
 
 
 
[●]










--------------------------------------------------------------------------------






EXHIBIT A


Applicable Multipliers
1.    Performance Multiplier. The Performance Multiplier as of any date shall be
determined based on the Company’s highest cumulative Adjusted Diluted EPS in any
four completed consecutive fiscal quarters during the Performance Period (as
determined by the Committee). In the event the highest cumulative Adjusted
Diluted EPS in any four completed consecutive fiscal quarters is (i) less than
$5.40 per share, the Performance Multiplier shall equal 0, (ii) equal to $5.40
per share, the Performance Multiplier shall equal 0.50, (iii) equal to or
greater than $6.00 per share, the Performance Multiplier shall equal 1.00 and
(iv) between $5.40 per share and $6.00 per share, the Performance Multiplier
shall be determined based on linear interpolation between the levels set forth
in clauses (ii) and (iii) and as shown, solely for purposes of illustration, in
the table below.
Adjusted Diluted EPS
Performance Multiplier
$5.50
.5833
$5.60
.6666
$5.70
.75
$5.80
.8333
$5.90
.9166



2.    Definitions. For purposes of this Exhibit A, the following terms have the
meanings set forth below.
“Adjusted Diluted EPS” means the Company’s non-GAAP adjusted diluted earnings
per share for each applicable period, calculated in accordance with Company
practice on a consistent basis and as reported in Form 10-Q or 10-K, as
applicable.
“Performance Period” means the period from January 1, 2014 through December 31,
2018.





